Case: 20-60790     Document: 00515846528          Page: 1    Date Filed: 05/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    May 3, 2021
                                  No. 20-60790                    Lyle W. Cayce
                                                                       Clerk

   Josephine Bailey,

                                                            Plaintiff—Appellant,

                                       versus

   Andrew M. Saul, Commissioner of Social Security,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:19-CV-168


   Before Jones, Clement, and Graves, Circuit Judges.
   Per Curiam:*
          This appeal concerns a denial of Social Security disability insurance
   benefits. Finding no error below, we affirm.
   I.     Factual and Procedural Background




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60790        Document: 00515846528           Page: 2   Date Filed: 05/03/2021




                                       No. 20-60790


          Appellant Josephine Bailey was approaching retirement age when she
   applied for Title II disability insurance benefits on November 9, 2017,
   asserting that her disability began on August 11, 2017. She claimed as her
   primary disability headaches caused by a benign brain tumor, but she also
   noted arthritis, hypertension, and a bone spur on her right foot. In her
   application, Bailey listed her previous relevant job title as a “family
   advocate” for Head Start Mississippi, a position she held from August 1999
   to August 2017, when she stopped working due to headaches. Bailey
   described her work as “checking classrooms, recruiting children, going to
   parents’ homes for home visits, filing, entering data into computer systems,
   and monitoring classrooms.” Bailey has a bachelor’s degree in social work.
          The Social Security Administration (“SSA”) denied her application
   initially and on reconsideration, so Bailey requested a hearing before an
   Administrative Law Judge (“ALJ”), which was held by videoconference.
   Bailey appeared with counsel, as well as an impartial vocational expert
   (“VE”). At the hearing, Bailey agreed with the ALJ that she was a social
   worker. Bailey then described debilitating headaches triggered by noise. She
   said she stopped working because her “headaches were getting real bad and
   [she] couldn’t remember and [she] was just getting sick, [so she] just
   couldn’t stay there anymore.” Bailey also said that arthritis in her knee
   interfered with her work and mobility.
          At the hearing, the VE designated Bailey’s past relevant work as a
   “family advocate, [Dictionary of Occupational Titles 1 (“DOT”)] Code
   195.107-010,” which is skilled, sedentary work. Although the ALJ invited
   Bailey’s counsel to object to this classification, no objection was offered. The
   ALJ asked the VE whether a hypothetical individual of Bailey’s age,
   education, work experience, and physical limitations could “perform the past


          1
              DEP’T OF LABOR, DICTIONARY OF OCCUPATIONAL TITLES (rev. 4th ed. 1991).




                                            2
Case: 20-60790      Document: 00515846528          Page: 3   Date Filed: 05/03/2021




                                    No. 20-60790


   relevant work.” The ALJ described Bailey’s hypothetical comparator as one
   who “would be able to perform at the light exertional level . . . with the
   exception that the individual would be able to stand and/or walk for four of
   eight hours and would be able to sit for six of eight hours,” and who could
   “occasionally clime ladders, ropes, or scaffolds, frequently balance,
   occasionally stoop, kneel, crouch, and crawl.” Bailey did not object to this
   hypothetical. The VE responded that such an individual would be able to
   perform Bailey’s past relevant work. Although Bailey’s counsel asked that
   the record be left open to allow Bailey to submit outstanding written medical
   evidence, Bailey never submitted additional evidence.
          On February 12, 2019, the ALJ issued a decision concluding that
   Bailey is not disabled because she is able to perform her past relevant work as
   a caseworker. The ALJ concluded that although Bailey suffers from a severe
   impairment, she is capable of performing her past relevant work as a social
   services caseworker as that position is defined in the DOT. The ALJ
   reasoned that Bailey’s medical records reflected that, in the last ten years,
   she only once complained to her doctors about headaches, which doctors
   noted had substantially improved since diagnosis and treatment in 2003. The
   ALJ also relied on the opinion of a doctor who had reviewed Bailey’s medical
   records that Bailey’s condition did not preclude her from performing light
   work, albeit with some limitations. Having concluded that Bailey was able to
   perform her past relevant work, the ALJ affirmed the denial of disability
   insurance benefits.
          Bailey appealed the ALJ’s decision to the SSA Appeals Council,
   which denied her request for review, leaving the ALJ’s decision as the
   Commissioner’s final administrative action for the purposes of judicial
   review. On November 18, 2019, Bailey requested judicial review in the
   Northern District of Mississippi. Her primary argument was that the ALJ
   misclassified her past relevant work under an incorrect DOT title. The




                                          3
Case: 20-60790      Document: 00515846528          Page: 4    Date Filed: 05/03/2021




                                    No. 20-60790


   parties consented to disposition before a magistrate judge, who affirmed the
   ALJ’s decision. Bailey timely appealed to this court.
   II.    Standard of Review
          Our review “is limited to determining whether the [ALJ’s] decision is
   supported by substantial evidence in the record and whether the proper legal
   standards were used in evaluating the evidence.” Bowling v. Shalala, 36 F.3d
   431, 434 (5th Cir. 1994) (quoting Villa v. Sullivan, 895 F.2d 1019, 1021 (5th
   Cir. 1990)). Substantial evidence means “such relevant evidence as a
   reasonable mind might accept as adequate to support a conclusion.” Biestek
   v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal quotation marks omitted).
   We have held that substantial evidence “must do more than create a
   suspicion of the existence of the fact to be established, but ‘no substantial
   evidence’ will be found only where there is a ‘conspicuous absence of
   credible choices’ or ‘no contrary medical evidence.’” Harrell v. Bowen, 862
   F.2d 471, 475 (5th Cir. 1988) (quoting Hames v. Heckler, 707 F.2d 162, 164
   (5th Cir. 1983)). Evidentiary conflicts are for the ALJ to decide, and if a
   decision is supported by substantial evidence, it must be affirmed even if
   there is contrary evidence. See Selders v. Sullivan, 914 F.2d 614, 617 (5th Cir.
   1990). We will, however, reverse the ALJ’s decision if Bailey shows “(1) that
   the ALJ failed to fulfill [her] duty to adequately develop the record, and (2)
   that [Bailey] was prejudiced thereby.” Brock v. Chater, 84 F.3d 726, 728 (5th
   Cir. 1996). We will find prejudice only where an error has affected a
   claimant’s substantial rights. Audler v. Astrue, 501 F.3d 446, 448 (5th Cir.
   2007) (“‘Procedural perfection in administrative proceedings is not
   required’ as long as ‘the substantial rights of a party have not been
   affected.’” (quoting Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988))).
   III. The ALJ’s decision is permissible under this
          court’s caselaw and supported by substantial
          evidence




                                          4
Case: 20-60790      Document: 00515846528           Page: 5     Date Filed: 05/03/2021




                                     No. 20-60790


          A claimant is not entitled to disability benefits unless she “is unable
   ‘to engage in any substantial gainful activity by reason of [a] medically
   determinable physical or mental impairment . . . which has lasted or can be
   expected to last for a continuous period of not less than 12 months.’”
   Bowling, 36 F.3d at 435 (alteration and ellipsis in original) (quoting 42 U.S.C.
   §§ 416(i), 423(d)(1)(A)). The SSA follows a sequential five-step process to
   make this determination:
          (1) An individual who is working and engaging in substantial
          gainful activity will not be found disabled regardless of the
          medical findings[;] (2) An individual who does not have a
          “severe impairment” will not be found to be disabled[;] (3) An
          individual who meets or equals a listed impairment in
          Appendix 1 of the regulations will be considered disabled
          without consideration of vocational factors[;] (4) If an
          individual is capable of performing the work he has done in the
          past, a finding of “not disabled” must be made[;] (5) If an
          individual’s impairment precludes him from performing his
          past work, other factors including age, education, past work
          experience, and residual functional capacity must be
          considered to determine if other work can be performed.
   Villa, 895 F.2d at 1022 (5th Cir. 1990) (paraphrasing 20 C.F.R.
   § 404.1520(b)-(f)). “The burden of proof is on the claimant for the first four
   steps but shifts to the agency at step five; a finding at any step that a claimant
   is or is not disabled ends the analysis.” Graves v. Colvin, 837 F.3d 589, 592
   (5th Cir. 2016) (citing Bowling, 36 F.3d at 435). Here, the ALJ concluded that
   Bailey: (i) is not working; (ii) suffers from a severe impairment not listed in
   Appendix 1 of the regulations; and (iii) is capable of performing her previous
   work. Accordingly, the parties’ dispute pertains to the ALJ’s decision at Step
   IV, where Bailey retained the burden of proof.
          Bailey makes two primary arguments on appeal. First, she argues that
   the VE and the ALJ misclassified her previous job as a social services
   caseworker, which the DOT lists as sedentary work, when in fact her




                                           5
Case: 20-60790      Document: 00515846528          Page: 6    Date Filed: 05/03/2021




                                    No. 20-60790


   previous job more closely resembles that of a child welfare caseworker, which
   the DOT lists as light work. She argues that, had the ALJ properly classified
   her past relevant work, she would have been found disabled because, as the
   ALJ concluded, she is incapable of light work without limitations. Second,
   she argues that the ALJ erroneously classified Bailey’s residual functioning
   capacity as falling between light and sedentary work.
          A.      Bailey forfeited her misclassification argument, and the
                  ALJ did not misclassify Bailey’s past relevant work.
          Although the VE, and later the ALJ, classified Bailey’s past relevant
   work as a social services caseworker over no objection from Bailey, she now
   argues that her past relevant work more closely resembles the DOT’s
   description of a child welfare caseworker. We must first determine whether
   Bailey has forfeited this argument. She argues that this argument is preserved
   on appeal under Social Security Ruling 00-4p. That rule provides that, before
   relying on a VE’s opinion, an ALJ must ensure that the VE’s opinion does
   not conflict with the DOT. See SSR 00-4p, 2000 WL 1898704, at *2 (Dec. 4,
   2000). An ALJ thus “has an affirmative responsibility to ask about ‘any
   possible conflict’ between VE evidence and the DOT . . . before relying on
   VE evidence to support a determination of not disabled.” Graves, 837 F.3d
   at 592 (quoting Kemp ex rel. Kemp v. Colvin, 743 F.3d 630, 633 (8th Cir. 2014)
   (footnote omitted in Graves)). Relying on SSR 00-4p, Bailey argues that the
   VE misclassified her past relevant work, and that therefore the ALJ was
   required to resolve this conflict before relying on the VE’s opinion.
          However, SSR 00-4p pertains to conflicts between a VE’s opinion and
   the DOT, and no such conflict exists here, because the VE correctly
   summarized the DOT listing which he concluded describes Bailey’s past
   relevant work. SSR 00-4p is therefore inapposite. Instead, we turn to our
   decision in Carey v. Apfel, 230 F.3d 131 (5th Cir. 2000). In Carey, we held that
   a claimant cannot later point to a conflict that he or she did not press before
   an ALJ. We distinguished between “actual,” “direct,” “obvious,” and



                                          6
Case: 20-60790       Document: 00515846528           Page: 7     Date Filed: 05/03/2021




                                      No. 20-60790


   “facial” conflicts on the one hand (e.g., differences between the DOT and
   the VE’s testimony with regard to skill or exertional level of a job), and
   “alleged,” “indirect,” and “implied” conflicts on the other hand (e.g., the
   vocational expert’s testimony that Carey could perform jobs that required
   “some ability to finger and handle things[,]” notwithstanding the fact that he
   had only one hand). Id. We concluded that “claimants should not be
   permitted to scan the record for implied or unexplained conflicts between the
   specific testimony of an expert witness and the voluminous provisions of the
   DOT, and then present that conflict as reversible error[.]”Id. at 146-47.
          Under Carey, Bailey has forfeited her misclassification argument. The
   purported conflict is not direct or obvious because the VE did not
   mischaracterize the DOT’s description of a social services caseworker. See
   Carey, 230 F.3d at 146-47 (concluding that that the claimant forfeited a
   purported conflict by not raising it, because the conflict did “not involve the
   type of direct and obvious conflict at issue when the [VE’s] characterization
   of the exertional or skill level required for a particular job is facially different
   from . . . the DOT”).
          Further, the VE’s classification does not obviously conflict with the
   job duties that Bailey described in her application for disability benefits, and
   the absence of such a conflict supports the ALJ’s classification. The DOT
   describes a social services caseworker as one who “[c]ounsels and aids
   individuals and families requiring [the] assistance of [a] social service agency:
   Interviews clients with problems, such as personal and family adjustments,
   finances, employment, food, clothing, housing, and physical and mental
   impairments to determine [the] nature and degree of problem[s]” that
   children and their families face. DOT § 195.107-010. Alternatively, the DOT
   defines a child welfare caseworker as one who “[a]ids parents with child
   rearing problems and children and youth with difficulties in social
   adjustments,” and assists foster and adoption placements. DOT 195.107-




                                            7
Case: 20-60790     Document: 00515846528           Page: 8   Date Filed: 05/03/2021




                                    No. 20-60790


   014. Bailey described her work as checking classrooms, recruiting children
   for the Head Start program, visiting parents’ homes, and filing and entering
   data. These responsibilities more closely resemble the DOT’s definition of a
   social services caseworker because they do not involve work on adoptive or
   foster home placements. DOT 195.107-014. Absent any discernible conflict
   between the job duties Bailey described and the duties the DOT lists for a
   social services caseworker, the ALJ did not err in classifying Bailey’s past
   relevant work, and Bailey has forfeited this argument by failing to raise it
   below. See Carey, 230 F.3d at 146-47.
          B.    Substantial evidence supports the ALJ’s description of
                Bailey’s residual functioning capacity.
          Although Bailey argues that the ALJ erroneously placed her residual
   functioning capacity as falling between light and sedentary work, the ALJ
   could properly rely on Bailey’s medical records and a doctor’s opinion in
   classifying Bailey’s residual functioning capacity. A doctor employed by
   Mississippi Disability Determination Services reviewed Bailey’s medical
   records and concluded that she can perform light work with some limitations.
   Bailey offered no medical opinion rebutting the doctor’s conclusion. Further,
   Bailey’s medical records showed that treatment had caused her tumor to
   shrink by ninety-one percent, and her record reflected only one instance in
   which Bailey had complained to her doctor about headaches, in 2014. The
   ALJ therefore could permissibly conclude that Bailey’s medical records
   belied her description of her headaches’ severity. Although Bailey now
   objects to the ALJ’s capacity finding, this court is not permitted to “reweigh
   the evidence in the record, try the issues de novo, nor substitute” its own
   judgment for that of the Commissioner or of the testifying witnesses. See
   Brown v. Apfel, 192 F.3d 492, 496 (5th Cir. 1999) (quoting Johnson v. Bowen,
   864 F.2d 340, 343 (5th Cir. 1988)).
          Finally, that Bailey is unable “to perform certain requirements of [her]
   past job does not mean that [s]he is unable to perform past relevant work as



                                         8
Case: 20-60790        Document: 00515846528        Page: 9    Date Filed: 05/03/2021




                                    No. 20-60790


   that phrase is used in the regulations.” Leggett v. Chater, 67 F.3d 558, 564-65
   (5th Cir. 1995) (quoting Jones v. Bowen, 829 F.2d 524, 527 n.2 (5th Cir. 1987)
   (per curiam) and citing Villa v. Sullivan, 895 F.2d 1019, 1022 (5th Cir. 1990))
   (internal quotation marks omitted). Instead, on Step IV of the analysis the
   Commissioner may also consider the description of the claimant’s past work
   as such work is generally performed in the national economy. Id. The ALJ
   could thus properly rely on the VE’s opinion that Bailey is able to perform
   the duties of a social services caseworker as that job is generally performed in
   the national economy, see id., because the VE’s description of that job did not
   conflict with the DOT. See DOT 195.107.010. Accordingly, substantial
   evidence supports the ALJ’s decision, and the magistrate judge did not
   clearly err in affirming the denial of benefits. We therefore AFFIRM the
   decisions below.




                                          9